Title: To Alexander Hamilton from William C. C. Claiborne, 28 March 1800
From: Claiborne, William C. C.
To: Hamilton, Alexander


          
            Sir,
            Philadelphia March 28th. 1800
          
          I have received your polite Letter of the 26th. Instant, and its Contents have —ly convinced me of the propriety of your determination, relative to the destination of Captain Sparks.
          I shall take the liberty Sir, to forward your Communication to Governor Sevier, who being a Military Character, must immediately see the force of your reasoning, and the great inconvenience, which partial Military indulgencies would produce to the service.
          I have the honor to be sir, With great Respect & Regard Your Mo: Ob: hble servt
          
            William C. C. Claiborne
          
        